280 S.W.3d 790 (2009)
Jill RAVENSCRAFT, Appellant,
v.
MARION COUNTY AND DIVISION OF EMPLOYMENT SECURITY, Respondents.
No. ED 91803.
Missouri Court of Appeals, Eastern District, Division Two.
April 14, 2009.
Bryan M. Kaemmerer, Chesterfield, MO, for Appellant.
Shelly A. Kintzel, Jefferson City, Ivan L. Schraeder, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J., concurring.

ORDER
PER CURIAM.
Jill Ravenscraft (hereinafter, "Claimant") appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission"), denying her unemployment compensation benefits. Claimant raises two issues on appeal, claiming the Commission erred in applying the law to the facts.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).